Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, 19-20, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims that applicant claims “an anchorage portion extending form the tooth portion and comprising a contact surface configured to abut the patent’s gingiva, palate, or gingiva and palate” and further claims “wherein at least a portion of the contact surface has an offset shape that is offset with respect to at least a portion of a surface contour of the patient’s gingiva, palate or gingival and palate”. It is unclear has the claimed contact surface which is configured to abut the patient’s gingiva, palate or gingiva and palate can then be offset. Such as if it is offset from the surfaces, it does not contact/abut the claimed surfaces. For examination purposes, the limitation is being interested that the anchorage portion comprises the claimed contact 
Further it is unclear what the applicant is trying to claim with respect to “to push one or more anterior teeth the one or more of the patient’s teeth outward” in each of the independent claims. For examination purposes, it is being interpreted as to push one or more anterior teeth of one or more patient’s teeth outward, however, the applicant should amend the claim to clarify.
Further is it unclear what the second treatment appliance is configured to “apply less force” relative to. For examination purposes, it is being the claimed reaction force, however, the applicant should amend the claims to clarify. 
With respect to claim 13, it is noted that the applicant has claimed the reaction force can generate a distalizing force against one or more molars, in the independent claim. Therefore, the limitations with respect to exerting the one or more forces on the one or more teeth comprises the distalizing force is unclear. It is noted that the applicant has claimed two sets of forces, such as the claimed “one or more forces” and the claims “a reaction force”. It is unclear if the reaction force is one of the one or more force or a different force. It is noted that for examination purposes, it is being interpreted as different and therefore, the limitations of claim 13 are unclear.
With respect to claim 33, it is noted that the applicant has claimed the second appliance “is configured to apply less force on the anterior portion of the patient’s hard palate” as now claimed, therefore, it is unclear if the claimed less force of the independent claim is the claimed “a second reaction force” or a different force. For examination purposes, it is noted that the claimed less force is being interpreted as the 
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. The applicant argues that as discussed in paragraph 57 of the specification, the limitations of the contact surface as claimed having the offset as claimed is clear. While it is noted that is it clear how the anchorage portion can have an offset, the claimed contact surface having the offset is not clear.  It is noted that the applicant has claimed the contact surface abutting the patient’s gingiva, palate or gingiva and palate and then further claims a portion of the contact surface is offset. It is noted that it is unclear has a surface can be BOTH in contact AND offset with respect to the patient’s gingiva, palate, or gingival and palate.  It is noted that in paragraph 57, the applicant discusses offset of the PCA feature (palatal/gingival anchorage) which can be used to control the location of the palatal surface contact areas. Therefore, it is noted that the applicant’s arguments are not persuasive and the rejection is maintained.  
Allowable Subject Matter
Claims 1-13, 15-17, 19-20, and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed orthodontic alignment system and method comprising a first dental appliance including an anchorage portion extending from the tooth portion and comprising a contact surface configured to abut the patient’s gingiva, palate, or gingiva .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/10/2022